                          UNITED STATES BANKRUPTCY COURT
                            EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION - DETROIT
IN RE:
         REMY MOORE                                  CASE NO. 20-45665-PJS
                                                     CHAPTER 13
                                                     HONORABLE PHILLIP J. SHEFFERLY
                  DEBTOR.
_________________________________/
CHRISTOPHER M. CAREY (P51527)
Attorney for Debtor
23930 Michigan Avenue
Dearborn, MI 48124
(313) 274-2999
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

         OBJECTION TO CONFIRMATION OF DEBTOR’S CHAPTER 13 PLAN

         Santander Consumer USA Inc. dba Chrysler Capital as servicer for CCAP Auto Lease Ltd.

(“Creditor”), for its Objection to Confirmation of Debtor's Chapter 13 Plan, states as follows:

         1.     The Creditor is the owner of the 2017 Jeep Patriot bearing vehicle identification

number 1C4NJPFA1HD161988.

         2.     The gross outstanding indebtedness owing to the Creditor under the terms of the

Lease Agreement at the time of filing of the Bankruptcy was $14,569.52.

         3.     The monthly payments under the terms of the Lease Agreement are $288.11.

         4.     The Plan states that the Debtor will assume the lease and make monthly payments of

$288.00.




  20-45665-pjs       Doc 34    Filed 06/23/20     Entered 06/23/20 15:03:51        Page 1 of 2
       5.      The Plan states an arrearage in the amount of $1,152.00 as a Class 4.4 claim, to be

paid at $96.00 per month over 12 months.

       6.      The actual arrearage is $2,095.97.

       7.      The Lease matures August 28, 2020, at which time the debtor must return said vehicle

or purchase the vehicle for the balance owing.

       8.      The Creditor requests proof of full-coverage insurance.

       9.      The Plan fails to provide for a prompt cure and adequate assurance of future

performance as required by 11 U.S.C. § 365.

       10.     The lease expires August 28, 2020. All payments due under the terms of the Lease

Agreement must be paid on or before that date.

       In conclusion, the Creditor requests that this Court grant the relief requested and not confirm

the Chapter 13 Plan until these Objections are resolved.

                                              O’REILLY RANCILIO P.C.

                                              /s/ Craig S. Schoenherr, Sr.
                                              ________________________________
                                              CRAIG S. SCHOENHERR, SR. (P32245)
                                              Attorney for Creditor
                                              12900 Hall Road, Suite 350
                                              Sterling Heights, MI 48313-1151
                                              (586) 726-1000
                                              ecf@orlaw.com

DATED: June 23, 2020




  20-45665-pjs      Doc 34     Filed 06/23/20       Entered 06/23/20 15:03:51        Page 2 of 2
